Mar 15 2016, 9:28 am




      ATTORNEYS FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Joseph G. Eaton                                            William N. Riley
      Edward M. Smid                                             Joseph N. Williams
      Barnes & Thornburg, LLP                                    Riley Williams & Piatt, LLC
      Indianapolis, Indiana                                      Indianapolis, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      HealthPort Technologies, LLC,                              March 15, 2016
      Appellant,                                                 Court of Appeals Case No.
                                                                 49A02-1502-PL-99
              v.                                                 Appeal from the Marion Superior
                                                                 Court
      Garrison Law Firm, LLC,                                    The Honorable Timothy W.
      Appellee.                                                  Oakes, Judge
                                                                 Trial Court Cause No.
                                                                 49D02-1408-PL-27395



      Pyle, Judge.


                                        Statement of the Case
[1]   In this interlocutory appeal, Garrison Law Firm, LLC, (“Garrison”), filed a

      complaint for damages against HealthPort Technologies, LLC, (“HealthPort”)

      alleging that HealthPort had imposed an illegal charge on Garrison’s requests

      for the medical records of potential clients. HealthPort filed a motion for

      Court of Appeals of Indiana | Opinion 49A02-1502-PL-99 | March 15, 2016                          Page 1 of 7
      judgment on the pleadings, which the trial court denied. On appeal, HealthPort

      argues that the trial court erred in denying its motion because Garrison does not

      have a private cause of action. Because INDIANA CODE § 16-39-9-4, in

      conjunction with 760 Indiana Administrative Code 1-71-3, does not give rise to

      a private cause of action, we reverse the trial court’s denial of HealthPort’s

      motion.


[2]   We reverse and remand.


                                                       Issue
              Whether INDIANA CODE § 16-39-9-4, in conjunction with 760
              Indiana Administrative Code 1-71-3, creates a private cause of
              action.1


                                                       Facts
[3]   Garrison, a personal injury law firm in Indianapolis, requested healthcare

      information about six potential clients from the clients’ medical providers. The

      providers outsourced the release-of-information services to HealthPort, a

      company that specializes in locating and copying medical records. After it

      received Garrison’s requests, HealthPort initiated its release of information

      process for each request, which included: (1) logging, tracking, and verifying

      the request; (2) retrieving the patient’s information, which was often stored in




      1
       HealthPort also argues that this statute authorized HealthPort to charge the labor fees and that because
      Garrison voluntarily paid the fees, he cannot now complain about them. Because we reverse on the private
      cause of action issue, we do not reach these issues.

      Court of Appeals of Indiana | Opinion 49A02-1502-PL-99 | March 15, 2016                         Page 2 of 7
      multiple locations and formats; (3) relating only authorized information; (4)

      safeguarding sensitive information; and (5) completing and invoicing the

      request. Although HealthPort did not locate information regarding any of

      Garrison’s potential clients, the medical records company invoiced Garrison a

      $20.00 labor fee for each client to cover the costs of the information-gathering

      process. Garrison initially refused to pay the invoices but later paid them under

      protest.


[4]   On August 15, 2014, Garrison filed a “Class Action Complaint” wherein it

      alleged that HealthPort violated INDIANA CODE § 16-39-9-4 when it charged

      him a labor fee for searches where no documents were produced. (App. 4).

      HealthPort filed an answer and, two weeks later, a motion for judgment on the

      pleadings pursuant to Indiana Trial Rule 12(C). In December 2014, the trial

      court denied HealthPort’s motion after a hearing. HealthPort appeals.


                                                   Decision
[5]   HealthPort argues that the trial court erred in denying its motion for judgment

      on the pleadings. A judgment on the pleadings pursuant to Indiana Trial Rule

      12(C) attacks the legal sufficiency of the pleadings. Midwest Psychological Ctr.,

      Inc. v. Ind. Dep’t of Admin., 959 N.E.2d 896, 902 (Ind. Ct. App. 2011), trans.

      denied. When we consider a motion for judgment on the pleadings, we accept

      as true the well-pleaded material facts alleged in the complaint and base our

      ruling solely on the pleadings. Consolidated Ins. Co. v. Nat’l Water Servs., LLC,

      994 N.E.2d 1192, 1196 (Ind. Ct. App. 2013), trans. denied. A judgment on the


      Court of Appeals of Indiana | Opinion 49A02-1502-PL-99 | March 15, 2016     Page 3 of 7
      pleadings is proper only where there are no genuine issues of material fact and

      the non-moving party cannot in any way succeed under the facts and

      allegations therein. Midwest, 959 N.E.2d at 902. All reasonable inferences are

      drawn in favor of the nonmoving party and against the movant. Id. We review

      a trial court’s decision on a motion for judgment on the pleadings de novo. Id.


[6]   HealthPort argues that the trial court erred in denying its motion for judgment

      on the pleadings because INDIANA CODE § 16-39-9-4, in conjunction with 760

      Indiana Administrative Code 1-71-3, does not create a private right of action.

      Therefore, according to HealthPort, Garrison has no cause of action.


[7]   INDIANA CODE § 16-39-9-4 provides in relevant part as follows:


              (b) The department [of insurance] may adopt rules . . . to set the
              amounts that may be charged for copying records under this
              chapter. In adopting rules under this section, the department
              shall consider the following factors relating to the costs of
              copying medical records:

              (1) The following labor costs:

                       (A) Verification of requests.

                       (B) Logging requests.

                       (C) Retrieval.

                       (D) Copying.

                       (E) Refiling.

              (2) Software costs for logging requests.

              (3) Expense costs for copying.

      Court of Appeals of Indiana | Opinion 49A02-1502-PL-99 | March 15, 2016      Page 4 of 7
              (4) Capital costs for copying.

              (5) Billing and bad debt expenses.

              (6) Space costs.


      In addition, 760 Indiana Administrative Code 1-71-3 provides in relevant part

      as follows:

              (a) A provider or medical records company that receives a
              request for a copy of a patient’s medical records shall charge not
              more than the following:

                       (1) One dollar ($1) per page for the first ten (10) pages.

                       (2) Fifty cents ($.50) per page for pages eleven (11) through
                       fifty (50).

                       (3) Twenty-five cents ($.25) per page for pages fifty-one
                       (51) and higher.

              (b) The provider or the medical records company may collect a
              labor fee not to exceed twenty ($20). If the provider or the
              medical records company collects a labor fee, the provider or
              medical records company may not charge for making and
              providing copies of the first ten (10) pages of a medical record.



[8]   When a civil cause of action is premised upon the violation of a duty imposed

      by statute, the initial question to be determined by the court is whether the

      statute in question confers a private right of action. Estate of Cullop v. State, 821

      N.E.2d2d 403, 408 (Ind. Ct. App. 2005), reh’g denied. The determination of

      whether a civil cause of action exists begins with an examination of the

      legislative intent. Id. See also Adams v. Arvinmeritor, Inc., No. 49A02-1406-PL-

      Court of Appeals of Indiana | Opinion 49A02-1502-PL-99 | March 15, 2016       Page 5 of 7
      465, 2015 WL 8319119, at *5 (Ind. Ct. App. Dec. 9, 2015) (stating that

      “legislative intent is the fulcrum of a private right of action.”) This primarily

      includes discerning whether the statute is designed to protect the general public

      and whether the statutory scheme contains an enforcement mechanism or

      remedies for violation of the duty. Cullop, 821 N.E.2d at 408. As a general

      rule, a private party may not enforce rights under a statute designed to protect

      the public in general that contains a comprehensive enforcement mechanism.

      LTV Steel v. Griffin, 730 N.E.2d 1251, 1260 (Ind. 2000).


[9]   Here, our review of the plain language of the statute reveals that it is designed

      to protect the general public rather than a private party. Thus, we turn to the

      legislative intent and determine whether the statute includes an enforcement

      mechanism. In making this determination, it is important to see where the

      statute at issue is located within the INDIANA CODE. See Cullop, 821 N.E.2d at

      408. Here, INDIANA CODE § 16-39-9-4 is located in Title 16, “Health.” The

      enforcement mechanism of this title is found at INDIANA CODE § 16-19-3-18,

      which provides that the Health Department may bring an action to enforce this

      title. “Such an action shall be brought in the name of the State.” INDIANA

      CODE § 16-19-3-18(b) (emphasis added). This is an enforcement mechanism

      that is placed in the hands of the State. See Cullop, 821 N.E.2d at 408. We

      cannot glean any legislative intent to authorize a private right of action by a

      personal injury attorney against a medical records company, and we are

      unwilling to go beyond the intent of the legislature. See id. (explaining that this

      Court was unwilling to go beyond the intent of the legislature in providing a


      Court of Appeals of Indiana | Opinion 49A02-1502-PL-99 | March 15, 2016     Page 6 of 7
       private remedy for the failure of a physician to follow statutory medical staff

       responsibilities). See also Lockett v. Planned Parenthood of Ind., Inc., 42 N.E.3d
119, 128 (Ind. Ct. App. 2015) (holding that because the statute was designed to

       protect the public in general and contained a comprehensive enforcement

       provision, the statute did not confer a private cause of action upon the Locketts

       to enforce the statute’s provisions).


[10]   The trial court erred in denying HealthPort’s motion for judgment on the

       pleadings because INDIANA CODE § 16-39-9-4, in conjunction with 760 Indiana

       Administrative Code 1-71-3, does not provide Garrison with a private cause of

       action. Accordingly we remand this case to the trial court with instructions to

       grant HealthPort’s motion.2


[11]   Reversed and remanded.


       Vaidik, C.J., and Mathias, J., concur.




       2
[1]     We further note that Garrison’s reliance on Galloway v. Hadley, 881 N.E.2d 667 (Ind. Ct. App.
       2008) is misplaced because the facts in Galloway are distinguishable from those in this case.
       First, the language of the Equal Access statute at issue in Galloway confers a private benefit
       whereas the language of the health records statute in this case does not. Further, in Galloway,
       the statutory language limiting the department’s authority to bail agents lessened the impact of
       the enforcement authority given to the Department of Insurance. Here, however, with no
       language limiting the Health Department’s authority, the enforcement mechanism is more
       probative of legislative intent to give that department authority to enforce the statute.




       Court of Appeals of Indiana | Opinion 49A02-1502-PL-99 | March 15, 2016               Page 7 of 7